internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number by ebps date apr in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended date has been denied the information furnished indicates that the company had significant net losses for its fiscal years ended date and the company also had large negative working_capital and a deteriorating net_worth for the fiscal years ended date and in addition the company had de_minimis cash-on-hand as of date the plan's assets were equal to of the plan's present_value of accrued_benefits plan's assets were equal to of the plan's present_value of accrued enefits as of date the the information furnished failed to demonstrate that the hardship was temporary and a tentative denial was proposed informed of our tentative denial and was offered a conference of right a telephone conference was held on date the information discussed during the conference failed to demonstrate that the hardship was temporary telephone calls to your office on march march and date also generated no additional information denial no additional was submitted after the conference therefore our tentative the company was is now final accordingly the minimum_funding_standard under sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa wil apply to the plan for the plan_year ended date there will be an accumulated_funding_deficiency as of date on which a tax is imposed under sec_4971 of the code we have sent a copy of this letter to the director in key district sincerely yours dover t ballad fe _ james e holland jr o chief actuarial branch o2 o
